Citation Nr: 0716566	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for residuals of a right index finger scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the benefit 
sought on appeal.   
 

FINDING OF FACT

The service-connected residuals of a right index finger scar 
consists of a scar measuring 0.1 by 1.6 centimeter over the 
dorsal aspect of the proximal phalanx of the right index 
finger, that is productive of some loss of active flexion due 
to discomfort, and no other limitation of function.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 10 percent rating for residuals of a right 
index finger scar, but no higher, are met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. 4.118, Diagnostic Code 7801, 7804, 7805 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in May 
2004.  In that letter the RO informed the veteran of the 
types of evidence needed in order to substantiate his claim 
on appeal for a higher disability rating for the right index 
finger scar.  VA has also in effect informed the veteran of 
the division of responsibility between the veteran and VA for 
obtaining that evidence, and VA requested that the veteran 
provide any information or evidence in his possession that 
pertained to such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection and for a higher initial disability 
rating, the Board finds that the veteran is not prejudiced by 
a decision at this time.  As the claim for an increase in 
rating is granted here, any question of appropriate notice 
pursuant to Dingess shall be the responsible of the RO.   

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's post-
service medical records and statements made in support of the 
veteran's claim.  These are adequate and appropriate to the 
proper evaluation of the service-connected disability on 
appeal.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

For cases in which entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.   Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2006); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Where there is 
separate and distinct symptomatology of a single condition it 
should be separately rated.  

However, a claimant may not be compensated twice for the same 
symptomatology, as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.  Thus cases in which the symptomatology of a 
condition is duplicative or overlapping with symptomatology 
of another condition, it may not receive a separate 
evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's service-connected residuals of a right index 
finger scar are currently evaluated as zero percent disabling 
under rating criteria for scars of the skin.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2006).  That code provides 
that other scars (scars not within the categories discussed 
below under Diagnostic Codes 7801-7804) are rated on 
limitation of function of the affected part.  The other 
pertinent rating criteria for scars are defined under the 
following codes.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2006), scars, 
other than head, face, or neck, that are deep or that cause 
limited motion, and involve an area or areas exceeding 6 
square inches (39 sq. cm.), warrant a 10 percent rating.

Under 38 C.F.R. § 4.118, Diagnostic Code 7802 (2006) scars, 
other than head, face, or neck, that are superficial and that 
do not cause limited motion, and involve an area or areas of 
144 square inches (929 sq. cm.) or greater, warrant a 10 
percent rating.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2006) a 10 
percent rating is warranted for superficial and unstable 
scars.  The following notes apply under that code.  Note (1): 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7804 (2006) provides a 10 
percent rating for superficial scars that are painful on 
examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2): In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See 
Sec. 4.68 of this part on the amputation rule.)

The veteran's service-connected residuals of a right index 
finger scar are rated under Diagnostic Code 7805, on the 
basis of limitation of function of the affected part.  This 
implies an evaluation based on criteria for rating 
musculoskeletal conditions of the index finger.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5229, the index finger is 
evaluated on the basis of limitation of motion of that finger 
as follows.  

Diagnostic Code 5229 provides a noncompensable disability 
rating for limitation of motion of the index finger with a 
gap of less than one inch between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5229 (2006).

A 10 percent evaluation is warranted for gap of one inch (2.5 
cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or with extension limited by more than 30 
degrees. Id.

The claims file has been rebuilt and does not contain any 
service medical records.  The recent medical evidence 
material to this claim consists of private and VA treatment 
records dated from 1990 to 2002; and the report of a 
September 2004 VA examination for scars.  

During the September 2004 VA examination, the veteran 
reported that he was right hand dominant.  He reported a 
history of inservice injury consisting of a laceration wound 
over the right index finger when it was hit by a spring from 
a truck.  This caused a laceration of the dorsal aspect of 
the right index finger, which required suture.  After the 
injury, there was no infection of the wound, which healed 
well.  The veteran reported current complaints of some 
numbness around the laceration wound site, and some 
difficulty in grasping objects and lifting heavy objects with 
the right hand.  He reported he was not taking any medication 
for the right index finger, and there was no specific pain 
over the right index finger.  

The veteran reported that he had not worked since 1996 due to 
an automobile accident at that time resulting in two broken 
legs.  He has not been able to do lifting, so he quit his job 
as a construction worker.  He has no difficulty in activities 
of daily living.

On examination of the right index finger the examiner made 
the following findings. There was a healed scar over the 
dorsal aspect of the proximal phalanx of the right index 
finger.  The scar measured 0.1 by 1.6 centimeter.  The scar 
was well healed and the surface was smooth, with no 
depression or elevation.  There was no scar contracture, and 
it was barely visible.  The scar was stable, with no loss of 
skin covering and no ulceration.  The scar was superficial, 
with no adherence to underlying tissue.  The scar showed no 
evidence of inflammation.  The examiner noted that there was 
no pain to touch.  The color of the scar was close to the 
color of the neighboring skin. 

The scar was near the PIP (proximal interphalangeal) joint, 
and range of motion of that joint was from 0 to 90 degrees of 
active motion, with hesitance to flex further.  Passively, 
the PIP joint flexion was from 0 to 100 degrees, which the 
examiner noted was a normal range.  There was some stretching 
discomfort beyond 90 degrees that continued to 100 degrees.  
Examination of the PIP joint showed no erythematous change, 
no effusion, no swelling, and no pain over the joint.  The 
examiner concluded that on active motion of the PIP joint, 
there was some loss of active flexion due to discomfort over 
the dorsal aspect of the phalanx, amounting to a loss of 10 
degrees.

Range of motion of the MP (metacarpal phalangeal) and DIP 
(distal interphalangeal) joints of the right index finger 
were all within normal limits, at 90 degrees.  The right 
thumb was able to approximate all the other fingers.  The 
veteran was able to make a fist with the right hand; and he 
was able to do pushing, grasping, and pulling with the right 
hand.  The veteran was able to sign his name, but he appeared 
to hold the pen not so firmly.  Examination of the right 
index finger showed no muscle atrophy or muscle weakness.  
Pinprick sensation testing showed mild decreased sensation 
along the laceration wound area, but no pain was induced.  

The examiner opined that the scar showed no disfigurement and 
was actually barely visible.  The report contains a diagnosis 
of status post laceration of the right index finger at the 
dorsal aspect of the index proximal interphalangeal joint of 
the right index finger.

The veteran is competent to attest to symptoms such as pain 
and tenderness, and during that examination he indicated that 
the scar involved numbness around the laceration wound site, 
and that he had some difficulty in grasping objects and 
lifting heavy objects with the right hand due to the 
disability.  The veteran has also stated that he has pain in 
the index finger most of the time for which he takes over-
the-counter pain medication.  The examiner in September 2004 
found that passive motion of the PIP joint resulted in some 
stretching discomfort beyond 90 degrees that continued to 100 
degrees.  The examiner concluded that on active motion of the 
PIP joint of the dominant hand index finger, there was some 
loss of active flexion due to discomfort over the dorsal 
aspect of the phalanx, amounting to a loss of 10 degrees.

Based on the foregoing, after careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran as to whether he experienced a superficial 
painful scar.  Therefore, a 10 percent disability rating is 
warranted for the service-connected residuals of a right 
index finger scar.   

However, based on the competent evidence, an evaluation in 
excess of 10 percent is not warranted.  Significantly, the 
scar is not on the head, face, or neck.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  Further, the maximum 
assignable rating for limitation of motion of the index 
finger is 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5229.  Therefore, an evaluation in excess of 10 percent is 
not assignable under that code.  There is no medical evidence 
that the scar, in and of itself, causes any limitation of 
function other than the slight limitation of motion due to 
discomfort as described above.  The scar is not shown to 
represent a deep penetration, and the area is not extensive, 
consisting only of a 0.1 by 1.6 centimeter area located over 
the dorsal aspect of the proximal phalanx of the right index 
finger.  Consequently, a disability rating in excess of 10 
percent is not warranted under 38 C.F.R. § 4.118, Diagnostic 
Code 7801, 7805 (2006).  

During the September 2004 VA examination, the examiner made a 
finding that pinprick sensation testing showed mild decreased 
sensation along the laceration wound area, but no pain was 
induced.  There is, however, no medical evidence of any 
specific nerve injury condition.  Thus, there is no medical 
evidence that would warrant a separate rating under 
diagnostic criteria for evaluating diseases of the peripheral 
nerves.  See 38 C.F.R. § 4.124a.  

Based on the foregoing, the Board concludes that the 
veteran's residuals of a right index finger scar is 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for a 10 percent disability 
rating, and no more.  See 38 C.F.R. § 4.7.  The Board finds 
that the preponderance of the evidence is against the 
veteran's claim beyond the 10 percent granted here.  There is 
not such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on the 
issue beyond the grant here of 10 percent.  38 U.S.C.A. § 
5107(b).

The Board has also considered whether the veteran's residuals 
of a right index finger scar, presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the veteran's 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 10 percent for the service-
connected disability.





	(CONTINUED ON NEXT PAGE)



ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a schedular 10 percent disability rating 
for residuals of a right index finger scar is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


